Citation Nr: 0107345	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post fracture L3 (low back disability), prior to 
January 13, 1998.

2.  Entitlement to an increased evaluation for low back 
disability, currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied his claim of entitlement 
to an increased rating for low back disability, then rated as 
20 percent disabling.  The veteran perfected a timely appeal 
of this determination to the Board.  

Thereafter, in an October 1996 rating action, the RO 
increased the evaluation of the veteran's low back disability 
to 30 percent, effective March 21, 1995.  Because the 
increase in the evaluation of the veteran's did not represent 
the maximum available rating available for this disability, 
although the veteran's claim was not sent to the Board, this 
issue remained in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993); see also Norris v. West, 12 Vet. App. 413, 420 
(1999).  Thereafter, in May 1998 rating decision, the RO 
increased the evaluation of this disability to 50 percent, 
effective January 13, 1998.  As the subsequent increase 
likewise does not constitute the maximum available disability 
evaluation, the veteran's claim remains in appellate status.  
Id.  In light of the foregoing, the Board has recharacterized 
this claim as separate issues as reflected on the title page.

In addition, in written argument dated in March 2000, the 
veteran's representative essentially argued that the veteran 
was unemployable due to his service-connected low back 
disability.  The Board interprets this assertion as an 
informal claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  To date this issue has not been 
considered and it is referred to the RO for appropriate 
action.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
this claim must be remanded for additional development and 
adjudication.

The veteran essentially asserts that a higher rating is 
warranted for his low back disability because it is much more 
severely disabling than represented by the current 50 percent 
evaluation.  In support, he maintains that he suffers from 
severe low back pain and radiculopathy that results in 
extreme functional impairment.  In addition, in March 2000 
written argument, the veteran's representative, highlighting 
the findings contained in the August 1999 VA examination 
report and citing 38 C.F.R. § 4.40 and 4.45, asserted that 
when these factors were taken into consideration, the 
veteran's low back disability warranted at least a 60 percent 
evaluation under Diagnostic Code 5285.  

In this regard, the Board notes that, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court) held that, in adjudicating the issue 
of entitlement to an increased disability rating, VA must 
consider application of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint, 
that those factors are not contemplated in the relevant 
rating criteria, and that such can provide a basis for a 
higher schedular evaluation.  

In addition, in a December 1999 rating action, in which the 
RO denied entitlement to an evaluation higher than 50 
percent, a copy of which was issued as part of the January 
2000 "Statement of the Case" (SOC), the RO determined that 
the veteran's disability did not meet the criteria for 
pronounced intervertebral disc syndrome and thus a 60 percent 
evaluation under Diagnostic Code 5293 was not warranted.  To 
date, however, the RO has not considered VAOPGCPREC 36-97, 63 
Fed. Reg. 31262 (1998).  In that opinion, the VA General 
Counsel held that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are for consideration in deciding whether the veteran is 
entitled to a 60 percent evaluation under that code.  In 
doing so, the General Counsel of VA concluded that when a 
veteran has received less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology that includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion, i.e., Diagnostic Code 5292.  Id.

With regard to the veteran's current 50 percent evaluation, 
the veteran's representative points out that that level of 
disability rating is not contained in Diagnostic Code 5285.  
In doing so, the representative requests that VA indicate how 
it arrived at the rating.  In the May 1998 rating action, 
however, the RO explained that the evaluation stemmed from a 
40 percent rating under Diagnostic Code 5292 for severe 
limitation of motion with an additional 10 percent added 
pursuant to Diagnostic Code 5285 to compensate the veteran 
for the demonstrable deformity of a vertebral body.

Further, the veteran specifically contends that, in light of 
the functional impairment attributable to the disability, 
which he maintains results in marked interference with his 
employability, entitlement to an increased rating should also 
be considered on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board observes 
that, when examined by VA in June 1995, the veteran reported 
that he was unable to continue working for the State of 
Connecticut because he was not physically able to perform the 
tasks required of his position.  In addition, at that time, 
the veteran indicated that due to his low back disability, he 
was awarded disability benefits from the Social Security 
Administration (SSA).  The Board also notes that, subsequent 
to offering his pertinent diagnoses, the examiner who 
conducted the April 1998 VA examination commented that the 
veteran was "almost completely incapacitated because of his 
low back disability," which he added was aggravated by his 
obesity; in March 2000, the veteran's representative reported 
that the veteran had lost in excess of 140 pounds in 
contemplation of low back surgery.

The Board finds that the foregoing complaints and findings 
clearly raise a question as to whether, due to marked 
interference with employment, the regular schedular standards 
are inadequate to evaluate his low back disability.  A review 
of the claims folder reveals that although the RO has 
provided the veteran with notice of the provisions of 
38 C.F.R. § 3.321 in the January 2000 "SOC", to date, the 
file does not reflect that it has expressly considered 
whether this matter warrants referral to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service for assignment of an extra-schedular rating.  
On remand, the Board finds that, in connection with the 
increased rating claim, the RO must consider whether the 
criteria for invoking the procedures for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
met.

In addition, during his August 1996 RO hearing, the veteran 
testified that he has been receiving regular VA care for his 
low back disability at the Newington, Connecticut, VA Medical 
Center.  Records of his treatment at that facility, however, 
dated since August 1996, have not been associated with the 
claims folder.  This is significant because records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These records, as 
well as any SSA determinations, together with the records 
upon which it was based, must be obtained because they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of this claim.  Moreover, 
recently enacted legislation specifically provides that the 
duty to assist requires that these records be considered in 
the adjudication of the veteran's claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Thereafter, when all outstanding medical records and reports 
are associated with the claims file, the veteran must be 
afforded a contemporaneous and thorough VA orthopedic 
examination to clarify the nature and extent of his service-
connected low back disability.  See Colayong v. West, 12 Vet. 
App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 
(1996).  In the examination report, the examiner should opine 
whether the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination of his low back and the RO 
must address these factors in adjudicating this claim.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. 
App. at 204-7.

Further, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, which was signed 
by the President on November 9, 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Finally, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for any residuals of his 
service-connected low back disability 
from any facility or source identified by 
the veteran.  This should specifically 
include outstanding records of his 
treatment, dated since August 1996, from 
the Newington, Connecticut, VA Medical 
Center.  The aid of the veteran and his 
representative in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected low back disability.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND and acknowledges such review in 
the examination report. All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should reported in detail.  In the 
examination report, the physician should 
indicate the presence or absence of 
muscle spasm and/or ankle jerk, as well 
as other neurological findings 
appropriate to the site of the diseased 
disc.  The physician should also offer 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected disability.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  
The physician should also offer an 
overall assessment as to the severity of 
the veteran's low back disability, to 
include offering an opinion as to whether 
the veteran has marked interference with 
his employability due to this condition.  
In doing so, the examiner should comment 
on the findings contained in the June 
1995, April 1998 and August 1999 VA 
examination reports as well as in the 
pertinent VA outpatient treatment 
records.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  In 
considering these claims, i.e., prior to 
and since January 13, 1998, unless 
rendered moot, the RO must specifically 
consider whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


